El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El 27 de noviembre de 1991, el Tribunal Superior dictó una sentencia parcial final al amparo de la Regla 43.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, mediante la cual determinó que la Contralor del Estado Libre Asociado, Hon. Ileana Colón Cario, tiene facultad para requerir e inspeccionar unos documentos de H.M.C.A. (P.R.), Inc. y H.M.C.A. (Carolina), Inc. (en adelante nos referiremos a ambas como H.M.CAOX1) relacionados con la operación y administración del Hospital Subregional de Carolina por parte de las mencionadas entidades, ambas corporaciones privadas con fines de lucro organizadas al amparo de las leyes del Estado Libre Asociado de Puerto Rico. De dicha sentencia recurren ante nos las corporaciones demandan-tes y su Presidente y único accionista, el Ledo. Max Olivera Mariani, alegando que erró el tribunal de instancia al re-conocer a la Contralor el derecho de auditar sus activida-des corporativas relacionadas con la prestación de servicios a pacientes privados en la mencionada facilidad gubernamental. Modificamos la sentencia recurrida.
El 1ro de julio de 1982, H.M.C.A. y el Estado Libre Aso-ciado de Puerto Rico, representado por el entonces Secre-tario de Salud, Dr. Jaime Rivera Dueño, suscribieron el contrato Núm. 83-004. Mediante dicho contrato, el Depar-tamento de Salud (en adelante el Departamento) enco-*951mendó a H.M.C.A., en calidad de contratista indepen-diente, la administración del Hospital Subregional de Carolina, una facilidad pública construida a un costo aproximado de $29.5 millones allá para 1981. Fijaron la duración del contrato a diez (10) años.
Así, H.M.C.A. asumió la obligación de proveer los servi-cios hospitalarios y ambulatorios a nivel secundario(2) a los pacientes médico-indigentes de la subregión de Carolina.(3) En vista de que la proporción de habitantes médico-indi-gentes de dicha subregión se estimaba en 50%, H.M.C.A. se comprometió a brindar una proporción igual de sus ser-vicios a pacientes total o parcialmente médico-indigentes. Asumió, además, la obligación de contratar la facultad mé-dica y demás empleados del hospital, quienes serían consi-derados empleados de H.M.C.A. y no del Gobierno. Se hizo responsable de preparar un presupuesto anual para la ope-ración del hospital y someter al Departamento los resulta-dos de una auditoría en relación con los costos de operación del hospital y su proporción con los cargos hechos al Estado por concepto de servicios médicos prestados a pacientes médico-indigentes. Finalmente, se comprometió a proveer el equipo y la maquinaria necesarios para la prestación de los servicios.
Por su parte, el Departamento asumió la obligación de pagar a H.M.C.A. una suma determinada á base del pre-supuesto que dicha corporación dedicara a proveer los ser-vicios médicos a los pacientes médico-indigentes. Durante el primer año del contrato, se acordó un pago de $6 *952millones.(4) También se comprometió a pagar un canon de arrendamiento mensual de $163,350 por el equipo y la ma-quinaria necesarios para la prestación de los servicios, y que H.M.C.A. proveyó. Al cabo del término del contrato entre las partes, el Departamento tendría la opción de comprar el equipo, descontándose de su precio el monto de los cánones pagados hasta entonces y una cantidad por depreciación.
El 1ro de diciembre de 1984 las partes suscribieron una enmienda al contrato para aumentar la proporción de ser-vicios prestados a pacientes médico-indigentes en las faci-lidades del hospital en un 26%, para un total de 76%.(5) A cambio de dicho aumento, el Departamento pagó a H.M.C.A. la suma adicional de $1,250,000. El resto de los servicios, al igual que bajo los términos originales, podrían prestarse a pacientes privados.(6) Mediante la enmienda suscrita el 24 de agosto de 1987, se incrementaron a nivel terciario los servicios hospitalarios y ambulatorios a ser prestados por H.M.C.A.(7) A cambio de asumir dicha obli-gación, el Departamento aumentó en $175,000 los pagos mensuales que hacía a H.M.C.A. Mediante la enmienda de 24 de septiembre de 1987, las partes extendieron la dura-ción del contrato hasta 1997.
El objetivo del Departamento al entrar en la relación contractual descrita fue asegurar que se rindieran los ser-vicios médicos de calidad a pacientes médico-indigentes mediante una utilización eficiente de los recursos disponibles. Por su parte, y como corolario de la responsa-bilidad asumida, H.M.C.A. podría utilizar la facilidad pú-*953blica cuya administración se le encargó para proveer los servicios a pacientes privados y cobrar por los mismos. Tanto los costos realizados como las ganancias percibidas por concepto de prestar servicios a dichos pacientes, corres-ponderían a H.M.C.A. Además, y aunque no se consideró esa posibilidad en el contrato, H.M.C.A. arrendó a terceros, bajo su responsabilidad, parte de las facilidades del hospital.(8)
Para el año fiscal 1988-1989, el Departamento habría desembolsado un gran total de $56,580,128.90 por con-cepto de pagos para la operación del hospital desde que comenzó la ejecución del contrato Núm. 83-004. Durante todo ese periodo, H.M.C.A. se sometió a auditorías por parte de firmas privadas de contadores, tal y como se esti-puló en el contrato.
En 1987, la Contralor inició una investigación del De-partamento de Salud con relación al referido contrato. Como parte de dichas investigaciones, requirió de H.M.C.A. y de su representante, el licenciado Olivera Ma-riam, una serie de documentos relacionados con la ejecu-ción del contrato. El 27 de octubre de 1989, ía Contralor expidió una citación formal dirigida a H.M.C.A. y al licen-ciado Olivera Mariani, mediante la cual solicitó lo si-guiente:
a. Organigrama del Hospital incluyendo los nombres de los funcionarios y empleados principales que actúan como directo-res de departamentos o divisiones.
b. Procedimientos administrativos y contables que rigen las operaciones fiscales del Hospital.
c. Actas de reuniones celebradas relacionadas con la opera-ción y administración del Hospital.
d. Copia de los siguientes informes:
1. Informes financieros y liquidaciones presupuestarias preparadas desde el 1 de julio de 1982 hasta el 30 de septiem-bre de 1989.
*9542. Informes de intervención o investigaciones hechas por auditores externos o gubernamentales.
e. Cualesquiera otros libros, cartas, documentos, papeles, expedientes y todos los demás objetos relacionados que nues-tros auditores estimen pertinentes para un completo conoci-miento del asunto bajo investigación.
Los mismos serán entregados el 16 de noviembre de 1989 a las 9:00 a.m. en las Oficinas de HMCA Carolina, Inc., localiza-das en el Hospital de Area de Carolina, y se les permitirá a los representantes de la Oficina del Contralor inspeccionarlos o re-producirlos, según éstos determinen. Solicitud de revisión, Apéndice, págs. 37-38.
H.M.C.A. objetó el requerimiento contenido en el inciso (e) de la citación, tanto por su amplitud como por implicar un registro de sus archivos corporativos. El 15 de noviem-bre de 1989 instó una demanda ante el Tribunal Superior, en la cual solicitó una sentencia declaratoria a los efectos de que la Contralor no tiene facultad para intervenir con los demandantes, que son corporaciones privadas, y que todo requerimiento debe dirigirse a éstos a través del De-partamento de Salud, debe ser formal y debe, además, cumplir con un mínimo de especificidad de la información requerida. Solicitaron, además, un interdicto preliminar, otro permanente, así como daños y perjuicios. El 18 de abril siguiente la Contralor presentó una reconvención en la que solicitó autorización para inspeccionar toda la docu-mentación relacionada con la ejecución del contrato Núm. 83-004.
El foro de instancia dividió el pleito en dos (2). Procedió, primeramente, a determinar el ámbito del poder investiga-tivo de la Contralor. Solicitó de las partes sendos memo-randos de derecho que ilustraran al tribunal sobre la facul-tad de la Contralor para intervenir con entidades privadas que contratan con el Gobierno. Conforme a dicha orden, las partes sometieron sus memorandos, así como memorandos suplementarios. En particular, discutieron la facultad de dicha funcionaría para auditar las actividades corporati-vas de H.M.C.A. en cuanto a los servicios que ésta provee a *955los pacientes privados en el hospital gubernamental en cuestión.
Así las cosas, la Contralor solicitó al tribunal que dic-tara sentencia sumariamente. El tribunal dictó la senten-cia solicitada, acogiendo la posición de la Contralor. Luego de un análisis ampliamente documentado, determinó que la Contralor tiene derecho a fiscalizar entidades privadas que reciben fondos públicos para la administración y ope-ración de facilidades de salud o la prestación de servicios médicos. A esos efectos, concluyó que podía intervenir con los archivos de los demandantes relacionados con la admi-nistración y operación del Hospital Subregional de Carolina, que es una facilidad pública de cuyo uso éstos disfrutan. Sostuvo que esto le permitirá a la Contralor de-terminar la razonabilidad de los costos que el Departa-mento de Salud ha realizado por concepto de la operación del hospital bajo el contrato Núm. 83-004.
Explica el foro de instancia:
El contrato 83-004 no convirtió al Hospital Sub-Regional de Carolina en un hospital privado. Dicho contrato no fue una venta o un mero arrendamiento o usufructo de un edificio, el cual los demandantes entonces optaron por utilizar para esta-blecer un negocio privado de servicios- de salud. Al contrario, las metas y obligaciones de dicha facilidad ya estaban fijadas por ley. Al asumir la administración y operación del mismo, los demandantes lo hicieron bajo el esquema estatutario vigente, y sujeto a las metas y obligaciones ya trazadas para el Hospital.
Comoquiera que las responsabilidades y deberes del Hospital no se limitan solamente a los pacientes médico-indigentes, sino que se extiende [sic] a toda la población, es razonable concluir que la intervención y fiscalización gubernamental de dicha fa-cilidad se extiende a todos sus aspectos, y no solamente a los servicios prestados a pacientes médico-indigentes. (Énfasis suplido.)(9)
El foro de instancia concluyó, además, que H.M.C.A. no tenía una expectativa razonable de intimidad en cuanto a *956los documentos relacionados con la operación del Hospital, por ser el negocio de administración de hospitales un ne-gocio extensamente reglamentado, y por ser los archivos en cuestión unos cuya preparación y conservación es reque-rida por ley.
En consecuencia, ordenó a los demandantes, aquí recu-rrentes, a cumplir con la citación impugnada, así como con otros requerimientos futuros que no fuesen demasiado indefinidos. Es decir, los requerimientos deben fijar unas categorías más o menos amplias de documentos que razo-nablemente puedan ser pertinentes a la investigación.
De dicha sentencia recurren ante nos H.M.C.A. y su Presidente, el licenciado Olivera Mariani, invocando la co-misión de varios errores. Primeramente, sostienen que erró el tribunal de instancia al dictar sentencia sumaria-mente, por existir controversia real sustancial sobre he-chos materiales. El resto de los señalamientos de error pueden resumirse en dos (2). Aducen que erró el tribunal al determinar que la Contralor tiene facultad para auditar sus operaciones en lo referente a los pacientes privados que atiendan en el Hospital. Sostienen, además, que erró al permitir un registro que contraviene la garantía consti-tucional contra registros y allanamientos irrazonables. Examinemos cada uno de los señalamientos por separado.
1 — i 1 — 1
A. Por ser un planteamiento de umbral, examinamos primero la determinación del tribunal de instancia de dic-tar una sentencia parcial final por la vía sumaria. Aducen los recurrentes que existe una controversia sustancial en cuanto a si el Hospital Subregional de Carolina es una fa-cilidad pública. Señalan que ello es un hecho material, puesto que la calificación del hospital como público deter-minó que el foro de instancia resolviera que la Contralor tenía poder para investigar las operaciones de las *957recurrentes. Explican que esta controversia no puede dilu-cidarse meramente mediante una interpretación del con-trato, sino que requiere examinar la intención de las par-tes y la manera en que el contrato se implantó en la práctica. Finalmente, sostienen que el tribunal no debió resolver por la vía sumaria este caso por ser un caso com-plejo, cargado de un gran interés público. No tienen razón los recurrentes.
En aras de aligerar la tramitación de los casos y garantizar su solución justa, rápida y económica, la Regla 36.2 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) permite que un tribunal dicte una sentencia para disponer de parte o de la totalidad de una reclamación sin la necesidad de celebrar un juicio en los méritos. Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714, 719-720 (1986). Un tribunal puede dictar una sentencia sumariamente cuando no haya controversia real sustancial en cuanto a ningún hecho material, siempre que la misma proceda conforme a derecho. J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993); Pérez v. Advisors Mortgage Investors, 130 D.P.R. 530 (1992); Tello, Rivera v. Eastern Airlines, 119 D.P.R. 83, 87 (1987); Carrillo Norat v. Camejo, 107 D.P.R, 132, 139 (1978).
A los fines de considerar la moción para que se dicte sentencia sumariamente, se tendrán como ciertos to-dos los hechos no controvertidos que consten en los documentos y en las declaraciones juradas ofrecidas por la parte promovente. No obstante, tales documentos deben verse de la forma más favorable a la parte que se opone a la moción. Como regla general, la parte opositora no podrá derrotar la moción si meramente descansa en sus alegaciones. Deberá presentar declaraciones juradas y documentos que controviertan los presentados por el promovente. Méndez Arocho v. El Vocero de P.R., supra; Corp. Presiding Bishop CJC of LDS v. Purcell, supra, pág. *958721. Finalmente, en el ejercicio de su sana discreción, el tribunal puede abstenerse de resolver sumariamente casos complejos o que involucren cuestiones de interés público. Corp. Presiding Bishop CJC of LDS v. Purcell supra, pág. 723.
B. En este caso, el juez de instancia recibió una prueba documental que incluyó el contrato, sus enmiendas, corres-pondencia entre las partes e informes de los desembolsos del Departamento, entre otros. Los recurrentes no objeta-ron ninguno de dichos documentos. Tampoco presentaron documentos en oposición a la solicitud para que se dictara sentencia sumariamente. De los documentos presentados se desprende que no existía controversia sustancial sobre los hechos materiales.
La naturaleza pública o privada del negocio que corren los recurrentes en el hospital que administran no es un hecho determinante de la facultad de la Contralor para intervenirlos. Por lo tanto, una controversia en torno a ese hecho, de existir, no versaría sobre un hecho material y no impediría que el tribunal dictara una sentencia parcial final por la vía sumaria.
Como veremos más adelante, la facultad investigativa de la Contralor depende más bien de que esté implicado un desembolso de fondos públicos o el uso de propiedades públicas. En consecuencia, la existencia de esos desembol-sos sí es un hecho material a la controversia de marras. La prueba demostró que esos desembolsos sí ocurrieron.
Es un hecho indisputado que la facilidad hospitalaria que administra la recurrente H.M.C.A. es propiedad del Estado. Se construyó a un costo al erario de $29.5 millones. Tampoco está en controversia que la administración de dicha facilidad se le encomendó a las recurrentes mediante un contrato que les impuso la obligación de brindar un por ciento sustancial de sus servicios a pacientes médico-indigentes. El Departamento se obligó, por su parte, a fi-*959nanciar dichos servicios mediante desembolsos anuales mi-llonarios de fondos públicos.
En vista de que no existía controversia sobre hechos materiales, no erró el foro de instancia al disponer de la controversia por la vía sumaria, a base de su interpreta-ción del Derecho.
El interés público que caracteriza la controversia no era óbice para la utilización del mecanismo sumario en este caso y no abusó de su discreción el juez de instancia al utilizarlo. Cuando un juicio en los méritos resulta super-fino y no hay controversia sustancial sobre los hechos ma-teriales, se sirven mejor los fines de la justicia y la econo-mía procesal dictando sentencia sumariamente. Los recurrentes no han puesto a este Foro en posición de eva-luar qué, si algo, podría haber aportado la celebración de un juicio en su fondo. Por cuanto, no erró el tribunal de instancia al valerse del mecanismo de la sentencia suma-ria parcial.
HH HH HH
A. Examinamos ahora la facultad de la Contralor del Estado Libre Asociado de Puerto Rico para investigar a los recurrentes. Primeramente, enfrentamos la interrogante de si la Contralor tiene autoridad para intervenir con em-presas privadas que reciben fondos públicos o utilizan pro-piedades públicas. Sólo de resolverla en la afirmativa pro-cederá analizar el ámbito permisible de esa autoridad.
Los recurrentes argumentan que el hecho de que una empresa privada contrate con el Gobierno para brindar servicios previamente brindados por éste, no convierte a esa entidad en una cuasi-pública, a los efectos de que se le someta a los poderes investigativos de la Contralor. Seña-lan que las leyes y los reglamentos vigentes han conferido ese poder, de manera limitada, únicamente al Departa-mento de Salud, y no a la Contralor.
*960Por su parte, la Contralor argumenta que la Constitu-ción del Estado Libre Asociado impone sobre su Oficina la encomienda de velar por que se disponga de las propieda-des y los fondos públicos sólo para fines públicos y me-diante autorización de ley. En virtud de dicho mandato, reclama la facultad para investigar el contrato mediante el cual se encomendó la administración de una propiedad pú-blica a una entidad privada, a un costo millonario al erario. Tiene razón la Contralor.
En nuestro ordenamiento, el cargo de Contralor tiene génesis constitucional. El Informe de la Comisión de la Rama Legislativa de la Convención Costituyente recomendó su creación como parte de una serie de medidas dirigidas a proveer una sana fiscalización de las cuentas, los ingresos y los desembolsos gubernamentales.(10) 4 Diario de Sesiones de la Convención Constituyente 2587-2588 (1951). Según se desprende de los debates de la Convención Constituyente, el cargo de Contralor se crea para fiscalizar las cuentas públicas. Su intervención habría de ocurrir una vez efectuados los desembolsos, con el objetivo de determinar si fueron hechos conforme a la ley. Por corresponder esa labor a la función fiscalizadora de la Rama Legislativa, se asignó el cargo de Contralor a esa rama. E.L.A. v. Asoc. Empleados Obras Púb. Mun., 126 D.P.R. 320 (1990); Zequeira v. Universidad de P.R., 76 D.P.R. 338, 343 (1954); Diario de Sesiones, supra, T. 2, págs. 920 y 925.
El Art. Ill, Sec. 22 de nuestra Constitución, L.P.R.A., Tomo 1, incorporó la intención de la Convención Constituyente y creó el cargo de Contralor, adscrito a la Rama Legislativa, con amplios poderes investigativos. In re Ríos, 112 D.P.R. 353, 361 (1982); Diario de Sesiones, supra, T. 4, pág. 2588. Lee la referida Sec. 22:
*961Habrá un Contralor que será nombrado por el Gobernador con el consejo y consentimiento de la mayoría del número total de los miembros que componen cada Cámara. El Contralor re-unirá los requisitos que se prescriban por ley, desempeñará su cargo por un término de diez años y hasta que su sucesor sea nombrado y tome posesión. El Contralor fiscalizará todos los ingresos, cuentas y desembolsos del Estado, de sus agencias e instrumentalidades y de los municipios, para determinar si se han hecho de acuerdo con la ley. Rendirá informes anuales y todos aquellos informes especiales que le sean requeridos por la Asamblea Legislativa o el Gobernador.

En el desempeño de sus deberes el Contralor estará autori-zado para tomar juramentos y declaraciones y para obligar, bajo apercibimiento de desacato, a la comparecencia de testigos y ala producción de libros, cartas, documentos, papeles, expe-dientes, y todos los demás objetos que sean necesarios para un completo conocimiento del asunto bajo investigación.

El Contralor podrá ser separado de su cargo por las causas y mediante el procedimiento establecido en la sección precedente. (Énfasis suplido.) Art. Ill, Sec. 22, Const. E.L.A., L.P.R.A., Tomo 1, ed.1982, págs. 347-348.
Para complementar las disposiciones sobre el cargo de Contralor, y en ánimo de limitar el ámbito permisible del dispendio de fondos públicos, la Comisión de la Rama Le-gislativa recomendó la adopción de la actual See. 9 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1. Ésta provee que “[sjólo se dispondrá de las propiedades y fondos públi-cos para fines públicos y para el sostenimiento y funciona-miento de las instituciones del Estado, y en todo caso por autoridad de ley”. Art. VI, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 369.
El mandato constitucional se implantó mediante la Ley Núm. 9 de 24 de julio de 1952, la cual creó la Oficina del Contralor, bajo la dirección del Contralor, y bajo la responsabilidad de la Asamblea Legislativa. 2 L.P.R.A. sec. 71; E.L.A. v. Asoc. Empleados Obras Púb. Mun., supra, pág. 327. El Art. 3 de la referida ley impone al Contralor el deber de ejercer sus facultades constitucionales “tanto con respecto a las cuentas, los fondos, los ingresos, los desem-*962bolsos y las propiedades del gobierno como a los que se tuvieren en fideicomiso”. 2 L.P.R.A. sec. 73.
Nuestro ordenamiento provee al Contralor de los instrumentos necesarios para poner en vigor su mandato constitucional de manera efectiva. En caso de que alguna persona se niegue a cumplir con un requerimiento del Contralor al amparo de su poder constitucional para citar testigos y compeler la presentación de evidencia, éste tiene facultad de solicitar al tribunal que ordene la presentación de la evidencia o el testimonio requerido, so pena de desacato. 2 L.P.R.A. see. 79. También puede requerir a los organismos del Gobierno que le faciliten el personal profesional y técnico, de entre sus empleados, para ayudar al cumplimiento de las funciones fiscalizadoras de su Oficina. 2 L.P.R.A. sec. 73a. Incluso, la ley le permite contratar los servicios de peritos privados cuando las investigaciones requieran personal altamente especializado. 2 L.P.R.A. 73a;
 Por otro lado, la Ley Núm. 18 de 30 de octu-bre de 1975 enmendó la ley Núm. 9, supra, para requerir que los departamentos, las agencias, las instrumentalida-des, las oficinas y todo otro organismo o municipio del Es-tado Libre Asociado, lleven un registro de todos los contra-tos que otorguen, con sus enmiendas, y remitan copia de los mismos a la Oficina del Contralor. 2 L.P.R.A. sec. 97; Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 54 (1988). Además, el Art. 74-A del Código Político de 1902, según enmendado por la Ley Núm. 86 de 13 de julio de 1988 (3 L .P.R.A. sec. 82a) impone sobre las agencias el deber de reportar al Contralor cuando cualquier persona, sea empleado o persona particular, haya utilizado o se haya beneficiado de bienes o fondos públicos bajo su control o custodia. E.L.A. v. Great Amer. Ins. Co., 106 D.P.R. 825, 832 (1978).
Finalmente, la Ley Núm. 17 de 8 de mayo de 1973 (3 L.P.R.A. sec. 136) encomienda a la Oficina de Asuntos del Contralor, adscrita al Departamento de Justicia, el deber *963de ejercer todas las acciones civiles y criminales que surjan como resultado de las investigaciones del Contralor. Así, se hacen valer las determinaciones del Contralor, se salva-guarda la honestidad administrativa y se preserva la lega-lidad en el manejo de fondos públicos. E.L.A. v. Soto Santiago, 131 D.P.R. 304 (1992).
Hemos resuelto antes que las facultades del Contralor del Estado Libre Asociado se extienden para incluir la fiscalización de los fondos públicos en manos de corporaciones públicas o público-privadas. Commoloco of Caguas, Inc. v. Benitez Díaz, 126 D.P.R. 478 (1990); P.R. Tel. Co. v. Rivera, 114 D.P.R. 360, 362-363 (1983). Dicha norma se sostiene sobre el reconocimiento de que los fondos con que operan son públicos. Comoloco of Caguas, Inc. v. Benitez Díaz, supra; P.R. Tel. Co. v. Rivera, supra, pág. 362; Torres Ponce v. Jiménez, 113 D.P.R. 58, 64 (1982).(11) Además, se considera que las referidas entidades prestan con frecuencia unos servicios esenciales y tienen una mayor obligación de examinar sus costos y rendir cuentas de sus operaciones. A pesar de gozar de una autonomía operacional análoga a la que disfrutan las corporaciones privadas, las corporaciones públicas y público-privadas están revestidas de un apremiante interés gubernamental en que su funcionamiento sea de la más alta calidad y eficiencia.
B. El caso de marras presenta una situación fáctica dis-tinguible de aquella en que se encuentran las corporacio-nes públicas y público-privadas. La recurrente, H.M.C.A., es una corporación privada organizada al amparo de la Ley de Corporaciones de Puerto Rico, con todos los derechos y las prerrogativas que nuestro ordenamiento le reconoce. La totalidad de sus acciones pertenecen en propiedad a *964personas privadas. Por ende, no podemos calificar a H.M.C.A. como una instrumentalidad pública o agencia gubernamental y así extender a todas sus finanzas las fa-cultades fiscalizadoras del Contralor del Estado Libre Asociado.
Sin embargo, un examen responsable de las facultades del Contralor no puede terminar con una clasificación me-cánica de la naturaleza pública o privada de la entidad intervenida. Nuestra Constitución, así como los estatutos que la implantan, conciben el legado de autoridad al Con-tralor en lenguaje amplio y general. Por lo tanto, nuestra tarea interpretativa consiste en reconocer en la figura del Contralor unos poderes investigativos tan amplios como sean necesarios para desempeñar cumplidamente su enco-mienda constitucional.!12)
Es tarea germinal del Contralor determinar la legalidad de todas las cuentas, los ingresos y los desembolsos de propiedades y fondos públicos. Para la consecución de esa tarea nuestro ordenamiento le confiere un vasto poder para investigar. Según el preclaro imperativo constitucionál, ese poder se extiende para réquerir aquella evidencia testifical o de documental que sea necesaria para el más cabal entendimiento de la materia bajo investigación. Por lo tanto, la autoridad del Contralor para requerir la *965producción de testimonio o de documentos se determina según su pertinencia con un asunto legítimamente objeto de fiscalización. Ello implica que, cuando el curso de una investigación de los desembolsos públicos así lo exija, el Contralor podrá requerir información de entidades priva-das hasta donde sea necesario para esclarecer el asunto en cuestión. (13) Lo antes dicho determina la facultad de la Contralor para intervenir con la corporación recurrente en este caso.(14)
La facultad de la Contralor de investigar la legalidad de los desembolsos realizados por el Departamento instru-mentalidad del Estado, surge indubitadamente del texto constitucional, así como del estatuto que lo implanta. Al amparo de esa facultad, la Contralor puede legítimamente investigar el contrato mediante el cual el Departamento confió la administración de una facilidad hospitalaria, pro-piedad del Estado, a una entidad privada. Igualmente, puede investigar la legalidad de los desembolsos de fondos públicos hechos por el Departamento como parte de sus obligaciones bajo ese contrato.
C. Resolver de otro modo dejaría fuera del ámbito fisca-lizador del Contralor una porción sustancial de los desem-*966bolsos de fondos y propiedades públicos, a riesgo de burlar la promesa constitucional de que serán destinados a fines públicos. Con frecuencia, la realidad económica actual em-puja al Gobierno a contratar con la empresa privada la prestación de servicios que antes proveía directamente. Ello le permite reducir los costos, pero genera la necesidad de diseñar mecanismos para supervisar y evaluar la ejecu-ción del contrato. La controversia de marras es un vivo ejemplo de este problema.
La Ley Núm. 132 de 9 de junio de 1973 (24 L.P.R.A. see. 58) autorizó la creación del Hospital Subregional de Carolina con el propósito de brindar unos servicios de salud adecuados a la ciudadanía de esa área. 24 L.P.R.A. sec. 58(b). El Art. 5 de la Ley Núm. 26 de 13 de noviembre de 1975 (24 L.P.R.A. sec. 337d) autorizó al Departamento, a través de la Administración de Facilidades y Servicios de Salud (A.F.A.S.S.) a contratar para la administración de facilidades de salud tales como el Hospital Subregional de Carolina. La medida se aprobó para
... [Fjomentar una administración y operación de facilidades y servicios de salud de alta eficiencia con la flexibilidad necesa-ria que propenda a la integración y coordinación de unos servi-cios de salud accesibles para todo el Pueblo de Puerto Rico, que es la responsabilidad constitucional e ineludible de cualquier gobierno responsable. (Énfasis suplido.) 24 L.P.R.A. sec. 337.
Para velar por el desarrollo saludable de esta política pública, se encomendó al Secretario de Salud el deber de determinar y fijar el costo razonable de los servicios de salud prestados en las facilidades administradas y que son propiedad del Estado Libre Asociado. Ley Núm. 56 de 21 de junio de 1969 (24 L.P.R.A. sec. 61). Esto comprende los costos de operación del Hospital Subregional de Carolina. Mediante nuestra decisión hoy, complementamos el esquema anterior. Reconocemos a la Contralor la facultad de velar que el Departamento de Salud, así como otras instrumentalidades gubernamentales que contraten con la *967empresa privada, no abdiquen a su deber de supervisar que las propiedades y los fondos públicos que comprometen se dediquen a los fines disputados en la ley y en el contrato.
El resultado anterior responde a que la facilidad objeto del contrato fue construida con fondos públicos y para fines públicos. Como explicáramos anteriormente, su creación fue autorizada por ley, 24 L.P.R.A. sec. 58, y obedeció a la necesidad de proveer un servicio esencialísimo a la ciuda-danía de la subregión de Carolina. 24 L.P.R.A. sec. 58(b). El hecho de que la política pública se implantara a través de un contrato de administración con una compañía pri-vada no alteró ni podía alterar legalmente el carácter pú-blico de la facilidad, ni el requisito constitucional de que fuera utilizada para fines públicos.
IV
Admitida la facultad del Contralor para investigar los desembolsos realizados por el Departamento en la contra-tación con entidades privadas, pasemos a examinar los re-quisitos de validez de la intervención. Al examinar la lega-lidad del requerimiento hecho a H.M.C.A. por la Contralor, tenemos presente que ésta acepta la manera en que el ilus-trado foro de instancia delimitó el alcance de su poder investigativo. También tenemos presente que los recurren-tes impugnan tan sólo el inciso (e) de la citación, así como el hecho de que la Contralor exija registrar sus facilidades en busca de documentos pertinentes sin haber obtenido previamente una orden judicial de registro. Por ser plan-teamientos distintos,(15) examinamos primero el ámbito permisible de un requerimiento de documentos. Luego, examinaremos los requisitos de validez de un registro administrativo.
*968A. Los recurrentes sostienen que la facultad investiga-tiva de la Contralor no se extiende de manera irrestricta al sector privado. En cuanto a los hospitales públicos admi-nistrados por corporaciones privadas, aducen que el poder investigativo de la Contralor se limita a aquellos aspectos de la operación cuya investigación ha sido autorizada por ley o por el contrato entre las partes. Señalan que la ley circunscribe la facultad investigativa del Gobierno a los gastos realizados en relación con la prestación de servicios a los pacientes médico-indigentes. Luego, reclaman que la Contralor no podría intervenir con sus finanzas en cuanto éstas conciernen a la prestación de servicios a pacientes privados.
Por su parte, la Contralor señala que su oficina tiene la facultad para investigar todos los negocios que realice la recurrente mediante la utilización de una facilidad pública. Aduce que la sentencia emitida por el tribunal de instancia correctamente delimitó el ámbito de la investiga-ción a todo documento “directamente relacionad[o] con la administración y operación del hospital, incluyendo todos los negocios llevados a cabo allí por HMCA ([P.R.]) por vir-tud o como resultado de su uso y posesión del inmueble”.(16)
Las citaciones administrativas que se utilizan para ob-tener información en el curso de una investigación, son instrumentos vitales para que las agencias puedan cum-plir las funciones que se les encomiendan.(17) Aunque es común que las agencias obtengan información de manera voluntaria, con frecuencia se les delega mediante legisla-ción el poder de obligar a las personas a que les suminis-tren la información que necesiten. (18) El poder de requerir *969información de manera coercitiva incluye el poder de citar testigos y el de requerir la producción de documentos.!19) Su ejercicio no queda al margen de los postulados consti-tucionales que informan nuestro ordenamiento.
El Art. II, Sec. 10 de nuestra Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, encarna la protección contra registros y allanamientos irrazonables. La garantía de esa disposición se extiende para proteger a los ciudadanos contra citaciones irrazonables de las agencias administrativas. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 206 (1984); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 401 (1983). Al demarcar los contornos de esa protección, no nos constriñe la interpretación que de la cláusula análoga de la Constitución federal haga el Tribunal Supremo de esa jurisdicción. Esta sólo determina el contenido mínimo de las garantías que debemos reconocer al palio de la nuestra. Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992); Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992).
El Tribunal Supremo federal ha reconocido un amplio poder investigativo a las agencias administrativas para requerir documentos corporativos. La Cuarta Enmienda de la Constitución federal, que consagra la protección contra registros y allanamientos irrazonables, sólo exige que el requerimiento no sea demasiado indefinido y que sea pertinente a un objetivo legítimo de la agencia. Ver, e.g., Civil Aeronautics Board v. Hermann, 353 U.S. 322 (1957) (es válido el requerimiento de prácticamente todos los documentos y libros corporativos correspondientes a un período de 38 meses); United States v. Morton Salt Co., 338 U.S. 632, 652 (1950); Okla. Press Pub. Co. v. Walling, 327 U.S. 186, 208-209 (1946).
*970Bajo nuestra Constitución, es norma claramente establecida que la razonabilidad de un requerimiento administrativo depende de que concurran tres (3) circunstancias: primeramente, la investigación que se lleva a cabo ha de estar dentro de la autoridad conferida por ley a la agencia; segundo, el requerimiento no debe ser demasiado indefinido, y tercero, la información solicitada debe ser razonablemente pertinente al asunto específico . bajo investigación. E.L.A. v. P.R. Tel. Co., supra, pág. 402; P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 747-748 (1976); Comisionado de Seguros v. Bradley, 98 D.P.R. 21, 31 (1969). La determinación de pertinencia corresponde inicialmente al funcionario que realiza la investigación. Comisionado de Seguros v. Bradley, supra, pág. 34. No obstante, de surgir cualquier controversia al respecto, corresponde a los tribunales, como intérpretes últimos de la compatibilidad del ejercicio del poder investigativo gubernamental con los postulados constitucionales (Peña Clos v. Cartagena Ortiz, supra, pág. 591), dirimir asuntos de pertinencia.
Al aplicar la normativa antes expuesta al caso de ma-rras, tenemos que concluir que el requerimiento de infor-mación que nos ocupa cumple con las tres (3) condiciones que determinan su razonabilidad. Ya vimos que la Contra-lor tiene la autoridad constitucional para intervenir con partes privadas si ello es necesario para poder cumplir su función de fiscalizar los desembolsos de fondos y propieda-des públicas hechos por una instrumentalidad del Estado.
El requerimiento contenido en el inciso (e) de la cita-ción, según delimitado por el foro de instancia, tampoco es demasiado indefinido. Se refiere a una categoría más o me-nos amplia que comprende los documentos corporativos ra-zonablemente relacionados con el uso de las facilidades del Hospital Subregional de Carolina, por parte de H.M.C.A., en virtud de su contrato con el Departamento para admi-nistrar y operar el inmueble. Ello incluye los documentos *971corporativos relacionados con la prestación de servicios a los pacientes privados en las facilidades del hospital.
Finalmente, se cumple con el requisito de pertinencia. Los documentos requeridos son aquellos razonablemente relacionados con la investigación que realiza la Oficina de la Contralor de los desembolsos de propiedades y fondos públicos realizados por el Departamento. Los documentos relacionados a la prestación de servicios a pacientes priva-dos son pertinentes a esa investigación. Sólo examinando la totalidad de las actividades llevadas a cabo por H.M.C.A. en el hospital podrá la Contralor determinar si los fondos y las propiedades públicas implicados se han destinado conforme a la ley.
Aunque el requerimiento deposita en manos de la Oficina de la Contralor la determinación inicial de pertinencia, preservamos como salvaguarda contra el amplio poder investigativo que hoy reconocemos, la facultad suprema de los tribunales para dirimir controversias sobre este último requisito. Ver, e.g., Donovan v. Lone Steer, Inc., 464 U.S. 408, 415 (1984) (aunque una agencia administrativa puede expedir una citación sin obtener antes una or-den judicial para ello, el requerido tiene derecho a cuestionar su razonabilidad en un tribunal antes de ser penalizado por su incumplimiento).
B. Para disponer del caso de marras, nos resta determi-nar si el método escogido por la Contralor para efecutar el requerimiento cuyo ámbito aquí refrendamos como válido es, a su vez, compatible con nuestro ordenamiento constitucional. Ver, e.g., E.L.A. v. Coca Cola Bott. Co., supra, pág. 208. Según vimos al comienzo de nuestra discu-sión, la citación que nos ocupa dispone que los documentos solicitados bajo el inciso (e) son aquellos “que nuestros au-ditores estimen pertinentes”. También dispone que éstos “serán entregados el 16 de noviembre de 1989 a las 9:00 a.m. en las oficinas de HMCA Carolina, Inc., localizadas en el Hospital de área de Carolina, y se les permitirá a los *972representantes de la Oficina del Contralor inspeccionarlos o reproducirlos, según éstos determinen”. Solicitud de re-visión, Apéndice, pág. 38. Ambas instrucciones, leídas en conjunto, implican que los auditores de la Contralor pre-tenden registrar los archivos de H.M.C.A. en busca de do-cumentos pertinentes a su investigación. Tanto la Contra-lor como H.M.C.A. dieron por sentado que esto era así, y discutieron extensamente en sus respectivos alegatos la aplicabilidad del requisito de orden de registro.
Primeramente, advertimos que ni la cláusula de la Constitución que crea el cargo de Contralor ni su ley habilitadora confieren a ese funcionario facultad expresa para realizar inspecciones. Lo anterior no es óbice para reconocer esa facultad como una implícita e inherente a sus funciones. Como explicamos al principio de esta ponencia, la Contralor goza de poderes investigativos tan amplios como sean necesarios para desempeñar cumplidamente su encomienda constitucional. Al definir los contornos de esos poderes, no podemos perder de vista que la Contralor, en su quehacer, “podrá emplear las normas generalmente aceptadas o métodos que estén de acuerdo con prácticas corrientes en el examen de cuentas”. Art. 3 de la Ley Núm. 9, supra, 2 L.P.R.A. sec. 71. Por lo tanto, si la práctica corriente es que los auditores trabajen desde las propias oficinas de la entidad bajo examen y que allí determinen qué documentos desean ver para su estudio, la Oficina del Contralor debe tener la facultad para realizar ese tipo de intervención. Nos corresponde dilucidar si para ello necesita una orden judicial de allanamiento.
La Cuarta Enmienda de la Constitución federal garantiza que todo registro gubernamental se hará en virtud de una orden fundamentada en causa probable, fundada en juramento o afirmación. Valga señalar que no toda intervención gubernamental es un registro a la luz de esta enmienda. Ocurre un registro sólo cuando la expectativa razonable de intimidad de una persona ha sido *973transgredida. Véanse: California v. Ciraolo, 476 U.S. 207, 209 (1986); Smith v. Maryland, 442 U.S. 735, 740 (1979); Katz v. United States, 389 U.S. 347, 351-352 (1967); E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 6.13, pág. 404.
Al interpretar el alcance de la Cuarta Enmienda, el Tribunal Supremo federal ha demostrado una tendencia a re-lajar las exigencias de la norma constitucional en cuanto se refiere al requisito de una orden judicial. A pesar de que ha llegado a exigir que los registros administrativos de propie-dad privada, incluso de facilidades comerciales, se lleven a cabo en virtud de orden judicial de allanamiento (Marshall v. Barlow’s, Inc., 436 U.S. 307, 324 (1978); See v. City of Seattle, 387 U.S. 541, 543 y 545-546 (1967); Camara v. Municipal Court, 387 U.S. 523 (1967)), las excepciones a ese principio se han interpretado de manera cada vez más flexible. Chiesa, op. cit., pág. 470.(20) Frente a necesidades especiales del Estado, el Tribunal Supremo federal no ha titubeado en balancear el interés de intimidad involucrado, contra el interés gubernamental, para determinar si es práctico exigir que, en el caso particular, el Estado cumpla con los requisitos de orden y causa probable. Skinner v. Railway Labor Executive’s, Assn., 489 U.S. 602, 619 (1989).
En los casos en que no se puede prescindir de la orden judicial, el criterio de causa probable para su expedición es *974extremadamente laxo. Bastaría con que la inspección tu-viese como objetivo un interés gubernamental legítimo y que estuviera dentro de la autoridad de la agencia. Okla. Press Pub. Co. v. Walling, supra, pág. 209; 1 Davis, Administrative Law Treatise Sec. 4.7 (2da ed. 1978). De existir suficientes parámetros razonables en los estatutos o regla-mentos que autoricen el registro particular de que se trate, se cumple con el requisito de causa probable y se justifica la expedición de una orden. Griffin v. Wisconsin, 483 U.S. 868, 873 (1987); Donovan v. Dewey, 452 U.S. 594, 599-600 (1981); Marshall v. Barlow’s Inc., supra, pág. 320; Camara v. Municipal Court, supra, pág. 538.
En New York v. Burger, 479 U.S. 812 (1987), el Tribunal Supremo federal refrendó la validez de un estatuto que autorizaba el registro sin orden de los negocios de venta de chatarra (junkers). Determinó que la razonabilidad de un registro administrativo sin orden de una industria amplia-mente reglamentada depende de que el esquema regulador en virtud del cual se pretende realizar el registro reúna tres (3) requisitos. Primeramente, debe responder a un in-terés gubernamental sustancial. Segundo, la inspección sin orden debe ser necesaria para la consecución efectiva de sus objetivos. Finalmente, el programa ha de estar diseñado de modo que provea un sustituto constitucional-mente adecuado para la orden de registro. Esto último im-plica que debe proveer certeza y regularidad en cuanto al tiempo, lugar y alcance del registro. New York v. Burger, supra, págs. 702-703 y 711; Chiesa, op. cit., págs. 471-472.
La Sec. 10 del Art. II de nuestra Carta de Derechos, supra, también exige que todo registro se haga en virtud de una orden judicial previa y fundada en causa probable. Los registros administrativos no están exentos de este imperativo. En este contexto, hemos reconocido un mayor alcance a nuestra garantía contra registros y allanamientos irrazonables que el mínimo exigido bajo la *975Cuarta Enmienda de la Constitución federal. Chiesa, op. cit., págs. 406 esc. 335, 407 y 408.
En E.L.A. v. Coca Cola Bott. Co., supra, reseñamos los requisitos que debe reunir un registro administrativo para ser compatible con nuestra garantía constitucional contra registros irrazonables. Explicamos entonces que, al igual que en lo criminal, un registro administrativo debe hacerse en virtud de una orden expedida a partir de una determi-nación de causa probable. De lo contrario, se presume irra-zonable aun cuando el lugar registrado sea un estableci-miento comercial.
En la citada decisión, advertimos que en el ámbito ádministrativo el criterio dé causa probable asume dimensiones distintas a las que hemos exigido en el ámbito criminal. Así, mientras menos se asemejen las consecuencias del registro administrativo a las de un registro penal, más flexible serán los parámetros que rijan la determinación de causa probable. E.L.A. v. Coca Cola Bott. Co., supra, págs. 212-213. Indicamos que, al solicitar la orden de allanamiento, la agencia debe proveer al juez de los hechos que demuestren la ausencia de arbitrariedad en la selección del lugar a inspeccionarse, así como la razonabilidad del registro a la luz de su alcance y onerosidad. Id., págs. 215 y 217.
Intimamos entonces que una autorización legislativa para el registro no exime necesariamente a la agencia de obtener una orden judicial de allanamiento. E.L.A. v. Coca Cola Bott. Co., supra, pág. 208.(21) El mencionado *976principio constitucional cede tan solo en contadas excepciones. Tal es el caso cuando se consiente directa o indirectamente al registro, cuando existen circunstancias apremiantes o cuando el peso de los intereses requiere otra solución. E.L.A. v. Coca Cola Bott. Co., supra, págs. 207-208.
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 17Ó de 12 de agosto de 1988 (3 L.P.R.A. sees. 2101 et seq.) incorporó la normativa constitucional. Su Sec. 6.1 (3 L.P.R.A. sec. 2191) consagra la facultad de las agencias de realizar inspecciones para asegurarse del cumplimiento de las leyes y los reglamentos que administran, y de las órdenes que expidan. 3 L.P.R.A. see. 2191. Sujeta el ejercicio del poder de inspeccionar a que se obtenga una orden previa de registro, salvo en tres (3) ocasiones: en casos de emergencia, cuando el registro se efectúa al amparo de las facultades de conceder licencias o permisos, o en casos que la información sea obtenible a simple vista. La Oficina de la Contralor no es de las agencias o instrumentalidades del Estado expresamente excluidas del ámbito de esta ley. 3 L.P.R.A. sec. 2102(a). Véase Pagán Ramos v. F.S.E., 129 D.P.R. 888 (1992).(22)
Apliquemos la normativa antes expuesta a los hechos ante nuestra consideración. No están presentes en el caso de autos ninguna de las circunstancias bajo las cuales po-*977dríamos reconocer una excepción al imperativo constitucio-nal de que todo registro gubernamental se haga sólo con-forme a una orden judicial expedida en virtud de una determinación previa de causa probable.
H.M.C.A. no ha consentido a un registro tan extenso como el contenido en la citación. Del contrato que firmó con el Departamento de Salud no surgía que sus negocios rela-tivos a la prestación de servicios médicos a pacientes pri-vados estarían sujetos a una auditoría exhaustiva por parte del Departamento, y mucho menos por parte de la Oficina del Contralor del Estado Libre Asociado.(23) No puede deducirse su consentimiento implícito a ese tipo de registro del hecho de que haya contratado con el Gobierno. La relación contractual por sí sola no la despoja de su de-recho a no ser intervenida por éste de manera irrazonable.
Tampoco existe en este caso una circunstancia apre-miante o una emergencia identificable que justifique dis-pensar del requisito de obtener una orden de allanamiento. Finalmente, el peso de los intereses no nos inclina a resolver que el derecho de H.M.C.A. a no ser intervenida por el Gobierno de manera irrazonable deba ceder ante un regis-tro por la Contralor, especialmente en un caso como el de marras, en que está involucrada la contratación del Estado con la empresa privada. Además, como veremos inmedia-tamente, el requisito de una orden no es oneroso para la *978Contralor, en comparación con los beneficios que su obten-ción puede acarrear tanto a H.M.C.A. como a la propia Contralor.
Por otro lado, aun si optáramos por incorporar a nuestro acervo constitucional los pronunciamientos del Tribunal Supremo federal en New York v. Burger, supra, no podría-mos refrendar un registro sin orden en este caso. No cree-mos que aplique en este contexto la excepción al requisito de orden que se ha adoptado al amparo de la Constitución federal para las industrias extensamente reglamentadas. Varias son las razones que nos persuaden a proceder así. Explicaremos esta postura partiendo de la premisa de que la prestación de servicios médicos está extensamente re-glamentada y que dicha reglamentación responde a un in-terés gubernamental sustancial. Aceptamos así que se cumple con el primer requisito que señaló el Tribunal Supremo federal en New York v. Burger, supra, para aplicar la excepción al requisito de una orden en casos de indus-trias extensamente reglamentadas.
Primeramente, la Contralor no ha demostrado que el obtener una orden opere en detrimento de la intervención que desea realizar. Por el contrario, en todo caso la obten-ción de la orden de registro facilita su intervención. Es un procedimiento ex parte, más expedito que el procedimiento contencioso que pudiera surgir si el requerido no consiente al registro. Obtenerla con antelación al registro preserva el elemento de sorpresa, que pudiera ser deseable en este tipo de intervención, y que pudiera perderse si el requerido re-húsa someterse al registro y la Contralor se ve obligada a acudir posteriormente al tribunal para obtener una orden de desacato.(24) Véase Marshall v. Barlow’s Inc., supra, págs. 316-320. Puesto que no se nos ha demostrado que los *979registros sin una orden sean esenciales a la consecución de las funciones del Contralor, no se cumple el segundo de los tres (3) requisitos de New York v. Burger, supra.
Segundo, ya advertimos que la Contralor no ha recibido una autorización legislativa expresa para realizar registros. Por lo tanto, no existen parámetros adecuados que puedan guiar la discreción de la Contralor durante su inspección de los documentos corporativos de H.M.C.A. En consecuencia, no se cumple el tercero de los tres requisitos de New York v. Burger, supra, a saber: que el estatuto al amparo del cual se pretende realizar el registro provea un sustituto adecuado para la orden.
Tampoco creemos que la Contralor pueda invocar las facultades concedidas por ley al Secretario de Salud para realizar un registro sin una orden. Al analizar si el esta-tuto que autoriza el registro sin una orden cumple con el requisito de proveer suficiente certeza y regularidad, debe atenderse a si éste señala quién es el funcionario autori-zado para efectuar la inspección. Ver, e.g., New York v. Burger, supra, pág. 711. De igual modo, para que aplique la excepción de industria extensamente reglamentada, la em-presa a registrarse debe caer bajo la jurisdicción de una agencia investida con poder de reglamentar la industria particular de que se trate. Schwartz, Administrative Law, 1984, pág. 103. En este caso, es el Secretario de Salud, no la Contralor, el funcionario señalado por el estatuto para realizar el registro. Es el Departamento de Salud, no la Oficina de la Contralor, la agencia encargada de la admi-nistración de la reglamentación en materia de servicios de salud. Es, pues, el Secretario de Salud quien podría, en todo caso, invocar la facultad para realizar inspecciones sin orden, al amparo de su facultad de conceder licencias para la operación de servicios de salud.
De modo que, cuando la sección 6.1 de la Ley de Proce-dimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, supra, consagró como excepción al *980requisito de orden aquel registro que se efectúa al amparo de las facultades de conceder licencias, lo hizo para permi-tir que las agencias se aseguraran del cumplimiento de las leyes y los reglamentos que administran. 3 L.P.R.A. see. 2191. Puesto que el Departamento de Salud administra las leyes y los reglamentos relativos a las facilidades de salud, el Secretario de Salud podría invocar la excepción al requi-sito de una orden cuando efectúa un registro al amparo de su facultad de conceder licencias.
Pero actualmente, cuando la Contralor efectúa un regis-tro de los archivos de una corporación privada que admi-nistra una facilidad de salud, no lo hace al amparo de una facultad de conceder licencias ni al palio de legislación que específicamente autorice su intervención. Tampoco las par-tes suplieron la falta de autorización legislativa mediante alguna cláusula contractual en la cual H.M.C.A. consin-tiera al registro por parte de la Oficina de la Contralor.
Más aún, si pudiera quedar alguna duda sobre la nece-sidad de que la Contralor obtenga una orden antes de efec-tuar un registro, la propia Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico, de la cual la Oficina de la Contralor no está exceptuada, le impone el requisito estatutario de obtener una orden pre-via a la realización de una inspección.
En vista de todo lo anterior, resolvemos que la Contralor necesita una autorización judicial antes de registrar los archivos de H.M.C.A. en búsca de los documentos pertinen-tes a su investigación. Sin embargo, bajo las circunstancias de este caso, no es necesario devolver el caso al foro de instancia para que la Contralor demuestre que tiene causa probable para el registro. La Contralor ya cumplió cabal-mente con ese requisito. En su comparecencia ante el foro de instancia y ante nos, la Contralor ha presentado eviden-cia concreta que justifica la razonabilidad de la interven-ción que desea llevar a cabo. Explicamos.
*981En E.L.A. v. Coca Cola Bott. Co., supra, determinamos que, cuando la solicitud de orden de registro se funda-mente en la supuesta violación de alguna disposición legal, no basta con que la agencia afirme que tiene motivos fun-dados para creer que los requeridos han violado alguna ley o reglamento. Ha de explicar en qué se fundamentan esos motivos, la naturaleza de la supuesta violación y la fecha de su ocurrencia, hasta donde alcance la información en su poder; además, se informará la fecha en que advino en co-nocimiento de la misma, el día, la hora y el objetivo (civil o penal) de la inspección, su pertinencia y la autorización estatutaria en virtud de la cual se realiza el registro. E.L.A. v. Coca Cola Bott. Co., supra, pág. 216.
Distinto de la situación fáctica en E.L.A. v. Coca Cola Bott. Co., supra, en el caso de marras la solicitud para registrar a la recurrente no se fundamenta en una su-puesta violación de ley. El objetivo que persigue la inter-vención es, precisamente, determinar si algún tipo de irre-gularidad ha ocurrido. De ahí que la expedición de la orden deba atender a la razonabilidad del requerimiento a la luz del interés del Estado en proteger al erario contra un posi-ble fraude.
En este caso, la Contralor ha ilustrado al tribunal sobre los hechos concretos que motivan la investigación, la auto-ridad de ley bajo la cual la lleva a cabo, los objetivos del registro y la pertinencia de la información que se busca con el asunto legítimamente bajo investigación. A la luz de la información presentada, el foro de instancia podía concluir que era razonable el registro, en vista del interés público implicado.
V
Por cuanto antecede, se modificará la sentencia recu-rrida para requerir que el registro en cuestión se lleve a *982cabo mediante una orden judicial de allanamiento y se de-volverá el caso al Tribunal Superior para que expida la referida orden conforme a los pronunciamientos vertidos en esta opinión.
El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. El Juez Presidente Señor Andréu García y los Jueces Asociados Señor Negrón García y Señora Na-veira de Rodón se inhibieron.

(1) H.M.C.A. (Carolina), Inc. es una subsidiaria de H.M.C.A. (P.R .), Inc. Esta última es única dueña de las acciones de la primera. El único accionista de la pri-mera es el Ledo. Max Olivera Mariani. Aunque en algún momento el contrato objeto de esta cotroversia fue cedido por la matriz a su subsidiaria, toda la documentación previa y subsiguiente a la cesión siguió haciéndose a nombre de la corporación matriz. Por ello, y a los únicos efectos de preservar la claridad de la discusión, nos referiremos a ambas como si se tratara de una sola entidad. Procedemos de este modo sin que por ello prejuzguemos cuestión alguna sobre la independencia o iden-tidad de ambas corporaciones, lo cual no es objeto de controversia en este caso.


(2) El cuidado médico en Puerto Rico se organiza en tres (3) niveles. A nivel primario, se ofrece tratamiento ambulatorio o preventivo. Tal es el caso de los cen-tros municipales de cuidado médico o de diagnóstico. A nivel secundario, se ofrecen servicios de hospitalización rutinaria y clínicas externas. Tal es el tipo de servicio que brindan la mayoría de los hospitales de área. Finalmente, a nivel terciario se ofrecen servicios médicos especializados de alta tecnología. Los hospitales regionales ofrecen generalmente este nivel de servicio. Ver Solicitud de revisión, Apéndice, pág. 184 esc. 5.


(3) Dicha subregión incluye los municipios de Carolina, Canóvanas, Trujillo Alto y Loíza.


(4) A pesar de que el contrato original proveía una compleja fórmula a base de la cual determinar el monto de los pagos anuales, las partes nunca la utilizaron. En su lugar, el Departamento pagaba a H.M.C.A. una mensualidad determinada a base de facturación por servicios prestados de mes a mes.


(5) El contrato Núm. 83-0004 fue objeto de varias enmiendas. Mencionamos tan sólo algunas de ellas.


(6) Son pacientes privados todos los que financian sus gastos médicos a través de planes médicos o de su propio pecunio, y no son, por lo tanto, médico-indigentes.


(7) Ver esc. 2.


(8) Aunque las partes califican de subarrendamiento las actividades de H.M.C.A., preferimos el término arrendamiento, ya que sólo un arrendatario puede subarrendar. H.M.C.A. no es un arredatario de las facilidades del hospital.


(9) Solicitud de revisión, Apéndice, pág. 285.


(10) Cuando se utilizan los fondos públicos para fines ilícitos, quien se perjudica, no sólo en lo económico, sino en lo moral, es la ciudadanía en general. E.L.A. v. Soto Santiago, 131 D.P.R. 304 (1992).


(11) Antes de que esta Curia reconociera jurisprudencialmente la facultad fisca-lizadora de la Oficina del Contralor sobre las finanzas de la Telefónica, no existía disposición estatutaria alguna que confiriera expresamente esta facultad. Posterior-mente, la Asamblea Legislativa la incorporó de manera expresa mediante la Ley Núm. 92 de 4 de junio de 1983 (27 L.P.R.A. sec. 409).


(12) Al definir los poderes investigativos de la Asamblea Legislativa, este Foro ha adoptado una postura similar. En el ejercicio de su facultad y deber de fiscalizar la ejecución de la política pública y a los jefes de Departamento, la Asamblea Legisla-tiva goza de vastos poderes de investigación. Esos poderes son inseparables de la facultad de legislar. Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576, 590 (1983). Por eso, la facultad investigativa de la Legislatura es tan amplia como sea necesario para cumplir la función legislativa, y se extiende a personas privadas. LVIII Op. Sec. Just. Núm. 29-1987; LVIII Op. Sec. Just. Núm. 44-1987. En última instancia, sin embargo, la facultad no es absoluta, y corresponde a este Foro demarcar sus contornos. Peña Clos v. Cartagena Ortiz, supra, pág. 591; Hernández Agosto v. Betancourt, 118 D.P.R. 79, 82 (1986).
Distinto es el caso cuando a un funcionario se le concede una autorización para investigar un asunto en específico. En ese caso, los asuntos en los que pueda inter-venir se interpretan restrictivamente, aunque dentro del ámbito de la autoridad conferida, la agencia o funcionario goce de un amplio poder para actuar. Pueblo v. Pérez Casillas, 126 D.P.R. 702 (1990).


(13) En Comisionado de Seguros v. Bradley, 98 D.P.R. 21, 33 (1969), expresamos que no debemos interpretar restrictivamente el poder investigativo de ese funcionario. Así, cuando las circunstancias lo justifican, ese poder puede extenderse a otras entidades o empresas que hayan tenido relaciones comerciales o económicas con las entidades de seguros que el Comisionado está expresamente autorizado a investigar. Formulamos la norma de que, en investigaciones administrativas, el he-cho de que los documentos requeridos pertenezcan a terceros no los pone fuera del alcance de una investigación válidamente dentro del ámbito de autoridad de la agencia. Este argumento aplica a fortiori al Contralor del Estado Libre Asociado.


(14) Los recurrentes señalan en su alegato que la autoridad del Contralor General de Estados Unidos para intervenir con entidades privadas que realicen contratos con el Gobierno surge expresamente de la ley. Argumentan que, a falta de una auto-rización estatutaria similar, la Contralor del Estado Libre Asociado carece de igual facultad. Es desacertado su señalamiento. Las leyes y los reglamentos relativos a la figura del Contralor General federal no nos obligan. P.R. Tel. Co. v. Rivera, 114 D.P.R. 360, 362 (1982). El Contralor en Puerto Rico es un funcionario de rango constitucio-nal, con facultades investigativas generales. Su homólogo federal es de creación estatutaria. Su poder de investigar entidades privadas que contratan con el Gobierno ha sido limitado por estatuto. Bowsher v. Merck & Co., Inc., 460 U.S. 824, 831 (1983); 41 U.S.C. sec. 254(c); 10 U.S.C. sec. 2313(b).


(15) Ver Hernández Soto v. Gutiérrez Díaz, 115 D.P.R. 697, 698 (1984).


(16) Alegato de la reccurida, pág. 4.


(17) Para una excelente discusión de los desarrollos jurisprudenciales del poder investigativo de las agencias, a la luz de la Constitución federal, refiérase a 1 Davis, Administrative Law Treatise Sec. 4.1 (2da ed. 1978).


(18) Lo que no puede delegarse a las agencias, por ser incompatible con la ga-rantía constitucional de que nadie será privado de su libertad o propiedad sin un debido procedimiento de ley, es el poder de castigar como desacato el incumplimiento *969de sus requerimientos. Interstate Commerce Comm. v. Brimson, 154 U.S. 447, 485 (1894).


(19) A ese poder se le denomina también como el poder de subpoena ad testifi-candum, cuando se requiere meramente testimonio, o subpoena duces tecum, cuando se requiere que se comparezca ante la agencia para producir documentos. Schwartz, Administrative Law, A Casebook, 2da ed., 1982, págs. 201-202.


(20) A manera de ejemplo, se ha determinado que cuando la evidencia se obtiene a plena vista o en un campo abierto, ni siquiera se entiende que ha habido un regis-tro a los efectos de la Cuarta Enmienda. Véanse, e.g.: Florida v. Riley, 478 U.S. 445, 449-450 (1989); Dow Chemical Co. v. United States, 476 U.S. 227 (1986); Air Pollution Variance Bd. v. Western Alfalfa, 416 U.S. 861, 865 (1974). Pero aún en casos en que sí se da un registro, no se exige una orden cuando el registro responde a una emergencia. Ver, e.g., Cady v. Dombrowski, 413 U.S. 433, 447-448 (1973). Tampoco se activa la protección constitucional cuando se trata de documentos que son propie-dad pública y que la ley requiere que se lleven en un negocio, Davis v. United States, 328 U.S. 582, 593 (1946), o cuando el registro ocurre en el contexto de industrias o negocios ampliamente reglamentados. Donovan v. Dewey, 452 U.S. 594, 598 (1981) (condiciones de seguridad laboral en las minas); United States v. Biswell, 406 U.S. 311, 315 (1972) (venta de armas de fuego autorizada por licencia); Colonnade Corp. v. United States, 397 U.S. 72, 76-77 (1970) (venta de licores mediante licencia).


(21) Aludimos entonces a la desición del Tribunal Supremo federal en Marshall v. Barlows, Inc., 436 U.S. 307 (1978). La jurisprudencia aún no contaba con los pronunciamientos de New York v. Burger, 479 U.S. 812 (1987). Aunque en Pueblo v. Rodríguez, 107 D.P.R. 804 (1978), refrendamos un registro sin orden por parte del Secretario de Hacienda a un establecimiento dedicado a la venta de bebidas alcohó-licas, E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984), limitó el alcance de esta decisión. En Pueblo v. Rodríguez, supra, se cuestionaba si la facultad de inspeccionar que expresamente confiere la Ley de Bebidas al Secretario de Hacienda, 13 L.P.R.A. sec. 6101, se extendía a negocios que vendían bebidas alcohólicas sin haber obtenido una licencia para ello. No se planteó directamente si esa facultad sólo podía ejercerse *976en virtud de una orden judicial de allanamiento. E.L.A. v. Coca Cola Bott. Co., supra, enfrentó ese último planteamiento y, en esa medida, limito expresamente el alcance de los pronunciamientos en Pueblo v. Rodríguez, supra, a unos de interpretación estatutaria de la facultad investigativa administrativa. E.L.A. v. Coca Cola Bott. Co., supra, pág. 207.


(22) Con fecha de 3 de abril de 1989, el Secretario de Justicia emitió una opinión en cuanto a la aplicabilidad de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. sec. 2101 et seq.) a la Oficina del Contralor. Luego de un extenso análisis de hermenéutica, concluye la citada opinión: "... si el legislador hubiese querido excluir a la Oficina del Contralor del marco de aplicabilidad de la ley [de Procedimiento Administrativo Uniforme] lo hubiese manifestado, excluyéndola expresamente o a la Rama Legislativa en su totalidad, según lo hizo con la Rama Judicial”. Op. Sec. Just. Núm. 1989-70.


(23) El Congreso federal ha estimado prudente requerir que se incluya en algu-nos contratos una cláusula de acceso a libros, documentos y archivos de un subcon-tratista privado. La Sec. 1861(v)(1)(I) de la Ley del Seguro Social, según enmendada, 42 U.S.C. sec. 1395x(v)(l), requiere que, si el valor de los servicios de salud a pres-tarse por un subcontratista excede de $10,000 en un periodo de doce meses, el con-trato contenga una cláusula que obligue al subcontratista a permitir que el Secreta-rio de Salud y el Contralor General federal examinen sus libros, documentos y archivos hasta pasados cuatro años de rendidos los servicios. El examen se extenderá a aquellos libros, documentos y archivos que sea necesario revisar para determinar si el subcontratista ha incurrido en costos razonables reembolsables por Medicare. Esa legislación está codificada en 42 C.F.R., Sub-Parte D, sec. 420.300-304.
Para otras instancias en que el Congreso federal ha impuesto el mismo requisito de la cláusula contractual de acceso a libros, documentos y archivos de partes priva-das, véase 41 U.S.C. 254(c) (contratos con el gobierno que no se hayan otorgado mediante el mecanismo de subasta) y 10 U.S.C. 2313(b) (contratos bajo la Ley Mili-tar General).


(24) Debemos señalar, además, que el uso de la fuerza para realizar un registro sólo procede cuando se ha obtenido una orden de allanamiento, aun cuando el legis-lador haya autorizado los registros sin orden y se trate de una industria extensa-mente reglamentada, a menos que el uso de la fuerza se autorice también en el estatuto. Colonnade Corp. v. United States, supra, pág. 74.